Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an after-final amendment filed on 08/04/2022 for application number 16/791,775. Claim 1 has been amended. Claims 2, 4-5, 9-10, 12,14-15, 23, ad 26-27 are cancelled. Claims 1, 3, 6-8, 11, 13, 16-22, 24-25, and 28-31 are pending.

Reason for Allowance
Claims 1, 3, 6-8, 11, 13, 16-22, 24-25, and 28-31 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
3GPP TS 23.501 V1.1.0 (2017-07) (hereinafter “NPL2”) 
3GPP TS 23.502 V0.5.0 (2017-07) (hereinafter “NPL1”)
3GPP S2-172122 (Samsung, SA WG2 Meeting #120, 27 - 31 Mar 2017, Busan, South Korea; hereinafter “NPL3”) 
Taleb et al. (WO 2013072403 A1; hereinafter ”Taleb”)
Lee et al. (US 20180279180 A1; hereinafter ”Lee”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, by the terminal, a session reject message from a session management function entity, wherein the session reject message comprises a second session type determined by the session management function entity, and wherein the second session type is different from the Ethernet type; and 
sending, by the terminal, a third message to the access and mobility management function entity, wherein the third message comprises the second session type, and wherein the third message requests to establish a second session of the second session type.”
In contrast, the closest prior art, NPL2, discloses a session handling method comprising: 
receiving, by a terminal, a user equipment (UE) route selection policy (URSP) table from a network (P. 142, Sec. A.3.1.8.1), wherein the URSP table comprises: a traffic filter, direct offload information, slice information, continuity types, a data network (DN) identifier, and an access type, wherein the traffic filter includes a first application (APP) (P. 142, Sec. A.3.1.8.3; Table A.3.1.8.3-1), and wherein a first session type is an Ethernet type (P. 52: Sec. 5.6.1.);  determining, by the terminal, the Ethernet type based on the URSP table (5.6.10.2); sending, by the terminal, a first message to an access and mobility management function entity, wherein the first message comprises the Ethernet type, and wherein the first message requests to establish a first session of the Ethernet type (P. 54, Sec. 5.6.2; P.81 Sec. 5.15.1; P. 52: Sec. 5.6.1.); receiving, by the terminal, a session reject message from a session management function entity (P. 55, Sec. 5.6.3); and sending, by the terminal, a third message to the access and mobility management function entity, wherein the third message comprises the second session type, and wherein the third message requests to establish a second session of the second session type (P. 54, Sec. 5.6.2.).  
But NPL2 does not disclose (a) initiating by the terminal, the first APP; (b) determining, by the terminal, the Ethernet type associated with the first APP based on the URSP; (c) receiving, by the terminal, a session reject message from a session management function entity, wherein the session reject message comprises a second session type determined by the session management function entity, and wherein the second session type is different from the Ethernet type; and (d) sending, by the terminal, a third message to the access and mobility management function entity, wherein the third message comprises the second session type, and wherein the third message requests to establish a second session of the second session type.
NPL1 discloses a session handling method; comprising: initiating, by a terminal, a first application (APP) (P. 43, Sec. 4.3.2.1); and sending, by the terminal, a first message to an access and mobility management function (AMF) entity, wherein the first message comprises the first session type, and wherein the first message requests to establish a PDU session of the first session type (P. 44-45 and Figure 4.3.2.2.1-1). 
NPL3 discloses a UE PDU Session Selection Policy (UPSSP) composed of a "traffic filter," which NPL3 defines as "information that can be compared against data traffic and determine if the rule is applicable to this data traffic or not" (P. 3, Sec. A.3.1.3.3). But, as argued persuasively by the applicant, the traffic filter in NPL3 does not indicate a type of session such as a first session type, where the first session type is different from the traffic filter.
Taleb discloses receiving, by the terminal, a session reject message from a network entity, and a mechanism of utilizing the existing PDN connection for establishing an IP session with a target node (P. 7, Lines 19-25). But, as argued persuasively by the applicant, Taleb fails to disclose a scenario in which a UE requests one type of session, while the network returns a different type of session. In other words, the scenario described in Taleb is substantially different from that in the present disclosure. In the present claims, for example, when a requested first session type ( e.g., Ethernet type) is rejected, the terminal receives a session reject message comprising a different session type (e.g., second or non-Ethernet session type), which is determined by the session management function from which the session reject message is received by the terminal. Taleb does not contemplate such aspects.
Thus a combination of NPL2, NPL1, NPL3 and Taleb fails to disclose “receiving, by the terminal, a session reject message from a session management function entity, wherein the session reject message comprises a second session type determined by the session management function entity, and wherein the second session type is different from the Ethernet type”; and  “sending, by the terminal, a third message to the access and mobility management function entity, wherein the third message comprises the second session type, and wherein the third message requests to establish a second session of the second session type.” 
Lee also does not disclose these claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1, 3, 6-8, 11, 13, 16-22, 24-25, and 28-31  are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        A